DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has amended claims 1, 15, and 16, and cancelled claim 14. Claims 1-13 and 15-20 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,561,546. In the patent, claim 9 is dependent on claim 7, which is dependent on claim 1. For double patenting to exist between the rejected claims and patent claim 9, it must be determined that that the rejected claims are not patentably distinct from claim 9. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim 9 and, if so, whether those differences render the claims patentably distinct.
Independent claims 1 and 16 each recite an absorbent structure for an absorbent article (patent claim 1, lines 1-2), comprising a supporting sheet and an absorbent layer supported thereon (patent claim 1, lines 2-3); said absorbent structure and said absorbent layer thereof having a front region, back region and therein between a crotch region, each arranged sequentially in said longitudinal dimension (patent claim 1, lines 14-16); said absorbent layer comprising an absorbent material (patent claim 1, lines 4-5); wherein said absorbent layer has a longitudinally-extending channel present at least in the crotch region, said channel being substantially free of the absorbent material and extending through said height of said absorbent layer (patent claim 1, lines 19-25 and lines 46-47); wherein the longitudinally-extending channel does not extend up to any longitudinal or transverse edge of the absorbent layer (patent claim 1, lines 44-46). Independent claim 1 further recites wherein said channel comprises a percentage of integrity of at least 20% according to the Wet Channel Integrity Test (patent claim 9). Independent claim 16 further recites wherein at least 20% of the channel remains intact after wet saturation (patent claim 9; Col. 8, line 38 - Col. 9, line 21; The patent defines the percentage of integrity according to the Wet Channel Integrity Test as the percent of the channel intact after wet saturation).
Claim 12 recites wherein the absorbent material is immobilized on the supporting layer (patent claim 1, lines 27-31).
Claim 18 recites wherein the channel is longitudinally-extending (patent claim 1, lines 19-25).
It is clear that all the elements of claims 1, 12, 16, and 18 are to be found in patent claim 9 (as it encompasses claims 7 and 1). The difference between application claims 1 and 16 and patent claim 9 lies in the fact that the patent claim includes many more elements and is thus more specific. Thus, the invention of claim 9 of the patent is in effect a “species” of the “generic” invention of application claims 1 and 16. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 12, 16, and 18 are anticipated by patent claim 9, they are not patentably distinct from patent claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 recites the limitation "the longitudinally-extending channel" in line 10. There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites “a channel” in line 6, but does not specify that it is longitudinally extending, in contrast to independent claim 1. Therefore, there is lack of antecedent basis for the limitation “the longitudinally-extending channel” in the claim. For the purpose of examination, “the longitudinally-extending channel” was interpreted to be “the channel”.
Claims 17-20 are rejected as indefinite by virtue of their dependence upon independent claim 16. If the indefiniteness rejection of claim 16 is overcome, the rejections of claims 17-20 will also be overcome.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10, 12, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2006/0184146) in view of Tanzer et al. (U.S. Patent No. 5,433,715).
Regarding claims 1 and 16, Suzuki discloses an absorbent structure for an absorbent article (Fig. 2, feat. 1A; ¶0037-0039), comprising a supporting sheet (Fig. 2, feat. 2; ¶0037) and an absorbent layer supported thereon (Fig. 2, feat. 3; ¶0037); said absorbent layer comprising an absorbent material (¶0037); said absorbent structure and said absorbent layer thereof having a front region, back region and therein between a crotch region, each arranged sequentially in said longitudinal dimension (Fig. 11, feats. C3, C1, and C2, respectively; ¶0073, 0074, and 0082); wherein said absorbent layer has a longitudinally-extending channel present at least in the crotch region (Figs. 1 and 2, feat. 2b; ¶0038), said channel being substantially free of the absorbent material and extending through said height of said absorbent layer (Fig. 2, feat. 2b; ¶0038).
With respect to claim 1, Suzuki is silent with respect to the percentage of integrity according to the Wet Channel Integrity Test. However, Suzuki discloses a supporting sheet that may be a hydrophilic nonwoven material (¶0064), that the absorbent material may comprise a polyacrylic acid type absorbent (¶0068), and that the sealing portions forming the channels may be formed by heat sealing, hot melt adhesives, or ultrasonic bonding such that the channels will not break even when the absorbent material swells (¶0064 and 0070-0071). Similarly, the instant specification recites that the supporting sheet may be a hydrophilic nonwoven material (Instant specification: Page 21, lines 8-30), that the absorbent material may be a superabsorbent polymer, which includes those based on polyacrylic acid (Instant specification: Page 18, line 13 – Page 19, line 10), and the channels may be formed by adhesives, especially hot melt adhesives, ultrasonic bonding, or heat bonding (Instant specification: Page 10, lines 17-25 and Page 22, line 26 – Page 23, line 24). Because Suzuki discloses an absorbent structure with the claimed structural features and made with the same materials and bonding processes as that of the present application, the channel of Suzuki inherently has a percentage of at least 20% according to the Wet Channel Integrity Test. Please see MPEP §2112.01(I).
Furthermore and in the alternative, Suzuki teaches that the channels (Figs. 2 and 3, feats. 2b and 5; ¶0039 and 0042) should not break when the absorbent material absorbs fluid and swells so that when the absorbent material absorbs waters, spaces are generated which inhibit the backflow of fluid, even after repeated insults and saturation (Fig. 3, feat. 8; ¶0042, 0045-0048, 0069-0071). The Wet Channel Integrity Test is designed to check the integrity of a channel following wet saturation, and the “percentage of integrity” is the cumulative length of the intact portions of the channel after saturation divided by the length of the channel in the dry state, and multiplying the quotient by 100 (Instant specification: Page 11, line 18 – Page 12, line 22). Because Suzuki teaches that the channels should not break when the absorbent material absorbs fluid, Suzuki teaches that the cumulative length of the intact portions of the channel should be equal to the length of the channel in the dry state, or in other words, a percentage of integrity of 100%. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki so that the channel comprises a percentage of integrity of at least 20% according to the Wet Channel Integrity Test so that the channels do not break.
With respect to claim 16, according to the instant specification, the Wet Channel Integrity Test measure how much of the channel remains intact after wet saturation (Instant specification: Page 11, line 18 – Page 12, line 22). Therefore, because Suzuki discloses, or in the alternative teaches, a channel comprising a percentage of integrity of at least 20% according the Wet Channel Integrity Test, as discussed in paragraphs 19 and 20 above, Suzuki also discloses, or in the alternative teaches, that at least 20% of the channel remains intact after wet saturation.
Suzuki does not disclose that the longitudinally-extending channel does not extend up to any longitudinal or transverse edge of the absorbent layer.
Tanzer teaches an absorbent article (Fig. 1, feat. 10) comprising an absorbent structure (Figs. 1 and 12-14, feat. 112; Col. 21, lines 43-56) with pockets of absorbent material (108) formed between carrier layers (98, 100). Tanzer teaches that the absorbent structure comprises a permanent adhesive (122) along the peripheral longitudinal and transverse edges (126) in order to seal the pockets and prevent the undesired escape of swollen absorbent material (Col. 21, line 57 – Col. 22, line 23). The absorbent structure disclosed by Suzuki comprises pockets of absorbent material (Suzuki: Figs. 1 and 11, feat. 2c), which are sealed on their transverse edges by channels (2c) and a margin (2a). Sealing the longitudinal edges of the absorbent structure would involve introducing another margin at the longitudinal edges of the absorbent structure at which point the supporting sheet is sealed. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki so that the longitudinally-extending channel does not extend up to any longitudinal or transverse edge of the absorbent article so that the longitudinal and transverse edges are sealed in order to prevent the undesired escape of swollen absorbent material as motivated by Tanzer.
Regarding claims 2-6, as discussed above in paragraphs 19 and 20, Suzuki discloses, or in the alternative teaches, a percentage of integrity of at least 20%. Therefore, Suzuki discloses, or in the alternative teaches, that the percentage of integrity is at least 30%, 40%, 50%, 60%, or 70%, with respect to claims 2-6, respectively. The claims that you cite as a reference are they Suzuki? Please, so state
Regarding claim 7, Suzuki in view of Tanzer discloses the absorbent structure of claim 1, and Suzuki further discloses a second supporting sheet (Fig. 2, feat. 4; ¶0037), wherein the supporting sheet and the second supporting sheet are bonded along the channel (Fig. 2, feats. 2b and 5; ¶0038-0039) 
Regarding claim 10, Suzuki in view of Tanzer discloses the absorbent structure of claim 7, and Suzuki further discloses that the supporting sheet and the second supporting sheet are bonded along the channel via adhesive, ultrasonic bonding, heating bonded or combinations thereof (¶0064 and 0070-0071).
Regarding claim 12, Suzuki in view of Tanzer discloses the absorbent structure of claim 1, and Suzuki further discloses that the absorbent material is immobilized on the supporting layer (Fig. 2, feat. S1; ¶0037-0039).
Regarding claim 13, Suzuki in view of Tanzer discloses the absorbent structure of claim 1, and Suzuki further discloses that one or more adhesives are at least present in the longitudinally extending channel (¶0039, 0070, and 0071), and that the supporting sheet folds into the longitudinally-extending channel, or part thereof (Fig. 2, feat. 2b), and wherein said supporting sheet is adhered to the absorbent material that forms a substantially longitudinal wall of the longitudinally-extending channel, or part of said wall (Fig. 2, feat. S1; ¶0037-0039).
Regarding claim 15, Suzuki in view of Tanzer discloses the absorbent structure of claim 1, and Suzuki further discloses a second supporting sheet (Figs. 2 and 7, feat. 4; ¶0037 and 0052) and a second absorbent layer (Fig. 7, feats. 3; ¶0053), wherein said second absorbent layer and said absorbent layer (Fig. 7, feats. 3) are sandwiched between said supporting sheet of the absorbent structure and said second supporting sheet (Fig. 7, feats. 2 and 4), wherein said second absorbent layer comprises a channel (Fig. 7, feat. 5) and the channel of said second absorbent layer substantially completely overlaps the longitudinally-extending channel of the absorbent structure (Fig. 7, feat. 5).
Regarding claim 17, as discussed above in paragraphs 15 and 19, Suzuki inherently discloses that the percentage of integrity is at least 50% according to the Wet Channel Integrity Test. According to the instant specification, the Wet Channel Integrity Test measures how much of the channel that maintains intact after wet saturation. Therefore, Suzuki in view of Tanzer inherently discloses that at least 50% of the channel remains intact after wet saturation.
Regarding claim 18, Suzuki in view of Tanzer discloses the absorbent structure of claim 16, and Suzuki further discloses that the channel is longitudinally-extending (Figs. 1 and 2, feat. 2b; ¶0038).
Regarding claim 19, Suzuki in view of Tanzer discloses the absorbent structure of claim 16, and Suzuki further discloses that the supporting sheet is bonded to the walls of the channel (¶0064 and 0070-0071).
Regarding claim 20, Suzuki in view of Tanzer discloses the absorbent structure of claim 16, and Suzuki further discloses that the supporting sheet folds into the channel (Fig. 2, feat. 2b).
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2006/0184146) in view of Tanzer et al. (U.S. Patent No. 5,433,715) and in further view of DeRossett et al. (U.S. Patent No. 4,624,666).
Regarding claims 8 and 9, Suzuki in view of Tanzer discloses the absorbent structure of claim 7, but are silent with respect to the pattern with which the supporting sheet is bonded to the second supporting sheet along the channel.
DeRossett teaches an absorbent article comprising a channel (Fig. 1, feat. 3; Col. 4, lines 29-52) secured with a heat seal or adhesive (Fig. 2, feat. 9; Col. 6, line 19 – Col. 7, line 47). DeRossett teaches that both intermittent and continuous bonding maintain the supporting cover in the channel (Col. 5, line 65 – Col. 6, line 26; Col. 7, lines 30-47). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki in view of Tanzer so that the supporting sheet and the second supporting sheet are intermittently bonded along the channel as taught by DeRossett or so that the supporting sheet and the second supporting sheet are continuously bonded along the channel as taught by DeRossett so that the supporting sheets are maintained in the channel.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2006/0184146) in view of Tanzer et al. (U.S. Patent No. 5,433,715) and in further view of Wciorka et al. (U.S. Patent Application Publication No. 2009/0270825).
Regarding claim 11, Suzuki in view of Tanzer discloses the absorbent structure of claim 1, but does not disclose the limitations of claim 11.
Wciorka teaches an absorbent article comprising an absorbent core (Fig. 11, feat. 214; ¶0108) comprising a cavity (Fig. 11, feat. 214; ¶0108) comprising a longitudinal channel (Fig. 11, feat. 219; ¶0112). Wciorka teaches that the longitudinal channel may have a width from about 5% to about 60% of the absorbent core and a length from about 2% to about 50% of the length of the absorbent core (¶0009 and 0112). The claimed ranges for the length and the width of the longitudinal channel overlap with those taught by Wciorka. Wciorka teaches that a channel comprising the dimensions allows for the capture and distribution of bowel movements, which leads to cleaner skin and less irritation for the user (¶0005 and 0111-0112). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki in view of Tanzer so that said absorbent layer has a transverse dimension and an average width W, a longitudinal dimension and average length L; and the longitudinal-extending channel has an average width W’ that is from about 4% to about 25% of the average width of said absorbent layer; and an average length L’ that is from about 5% to about 80% of L so that the channel may capture and distribute bowel movements as taught by Wciorka. Please see MPEP §2144.05(I).
Response to Arguments
This is in response to the arguments made in Applicant’s Remarks, filed 02/17/2022.
Applicant’s amendments have overcome the objections and 112(b) rejections of claim 15, which are therefore withdrawn.
Applicant’s arguments, see pages 6-8, with respect to the rejection of claims 1-7, 10, 12-13, and 15-20 under pre-AIA  35 U.S.C. 102(a) have been fully considered and are not persuasive. In light of the incorporation of the subject matter of canceled claim 14 into independent claims 1 and 16, the rejection of claims 1-7, 10, 12-13, and 15-20 under pre-AIA  35 U.S.C. 102(a) has been withdrawn, and a new grounds of rejection has been made, as noted below. Applicant argues that the office action fails to show that it would necessarily be the case that the sealing portions of Suzuki would provide the characteristics of a percentage of integrity of at least 20% according to the Wet Channel Integrity Test, with respect to claim 1, or that at least 20% of the channel remains intact after wet saturation, with respect to claim 16. Applicant argues that the office action merely mentions the basic material properties and bonding types, and that there are no further details in Suzuki on how the absorbent article would react when wet, and that therefore, Suzuki does not inherently disclose these features. However, as discussed above in paragraph 15, Suzuki discloses an absorbent structure made from the same materials as the claimed absorbent structure and discloses the same bonding types as the claimed absorbent structure. With respect to the types of bonding, Suzuki discloses that the sealing portions need to have strength sufficient to prevent breakage by the swelling of the resin, and examples of bonding types that may achieve this include heat sealing, hot melt adhesives, and ultrasonic bonding (¶0071). Suzuki further discloses that the resin swells when it has absorbed fluid (¶0040 and 0046). Therefore, Suzuki does disclose details on how the absorbent article would react when wet, namely that the resin containing regions would swell, but the channels would be maintained due to the bonding (¶0040, 0046, and 0071). Therefore, the office action has presented the reasoning to show inherency, and the burden falls to the applicant to provide proof that Suzuki does not necessarily or inherently possess the claimed characteristics. This can be shown by an affidavit with a side by side experiment showing that the article of the reference does not show the claimed characteristic. Please see MPEP §2112(v).
Applicant’s arguments, see pages 8-10, with respect to the rejections of claims 1-7, 10, 12-13, and 15-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki have been fully considered and are persuasive in light of the amendment to independent claims 1 and 16 to incorporate the subject matter of claim 14. Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new grounds of rejection has been made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Tanzer, as discussed above. Additionally, the rejections of dependent claims 8, 9, and 11 have been withdrawn, and new grounds of rejections of claims 8 and 9 have been made as being unpatentable over Suzuki in view of Tanzer, and in further view of DeRossett, and of claim 11 as being unpatentable over Suzuki in view of Tanzer, and in further view of Wciorka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781